         Case 2:16-cv-00918-APG-DJA Document 77 Filed 11/19/20 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                              Case No.: 2:16-cv-00918-APG-DJA

 4         Plaintiff                                                 Order

 5 v.

 6 TUSCALANTE HOMEOWNERS
    ASSOCIATION, et al.,
 7
            Defendants
 8
           As I stated in my prior order, Bank of America’s unjust enrichment claim against
 9
   defendant Acadia Investment remains pending. ECF No. 76 at 2. The proposed joint pretrial
10
   order is now overdue.
11
           I THEREFORE ORDER the parties shall file a proposed joint pretrial order by December
12
   3, 2020. Failure to comply will result in dismissal of this claim with prejudice.
13
           DATED this 19th day of November, 2020.
14

15
                                                    ANDREW P. GORDON
16
                                                    UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
